Hall, Justice.
[Rumph sued Cleveland in a justice’s court, and obtained judgment. The case was carried to the superior Gourt by certiorari. At the first term it was called, and defendant in certiorari filed exceptions to the answer thereto because it did not fully set forth the testimony. At the next term, when the case was called, plaintiff in car iiorari moved to dismiss the exceptions because they were not sworn to. The court sustained the motion and dismissed the exceptions, giving as an additional reason therefor that defendant in certiorari did not at the first term take an order requiring the justice to re-answer. The certiorari was sustained, and the defendant therein excepted.]